Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-15 in the reply filed on 12/1/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: since line 3 recites “at least one pair of first bearings”, which is one pair of first bearings, the recitation in line 4 of “the, or each, pair of first bearings” fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite. Therefore, the claims will be examined as best understood or so far as definite.
Claim 1, lines 14-17, the limitations of “the, or each, pair of bearing surfaces is arranged proximal to one of the first tracks of the runner, and the other bearing surface of the, or each, pair of bearing surfaces is arranged proximal to the other first track of the runner” fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite. Therefore, the claims will be examined as best understood or so far as definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8, and 12-15, as best understood or so far as definite, are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0340112 to Miles in view of USP 2859070 to Gomersall, and USP 3697140 to Livingston.
Miles discloses (Claim 1). A runner assembly for carrying a receptacle 12 towards and away from a structure 11, the runner assembly including: at least one pair of first bearings 41-44, each first bearing 41-44 being mountable to the structure 11 so that the first bearings 41-44 of the, or each, pair of first bearings are spaced apart; an elongate runner 13 defining a longitudinal length and having an opposed pair of first tracks 51,52 spaced from each other, each first track 51,52 configured to cooperate with the first bearings 41-44 to allow the runner 13 to be carried by the first bearings 41-44; at least one second bearing 81-84 mounted to the receptacle 12; and an elongate track member 53 mountable to the runner, the elongate track member having a second track defining at least one pair of opposed bearing surfaces 54-55 spaced from each other and configured to cooperate with the at least one second bearing to allow the track member to be carried by the at least one second bearing 81-84, wherein the second track is configured, in use, to receive the at least one second bearing 81-84 such that one bearing surface of the, or each, pair of bearing surfaces is arranged proximal to one of the first tracks of the runner, and the other bearing surface of the, or each, pair of bearing surfaces is arranged proximal to the other first track of the runner; (Claim 2). The runner assembly of claim 1, wherein each of the first tracks and the second track are shaped to cooperate with the respective bearings to facilitate longitudinal displacement of the runner relative to the structure and the track member whilst constraining transverse displacement of the runner relative to the structure and the track member; (Claim 8). The runner assembly of any claim 1, wherein each first bearing 41-44 and each second bearing 81-84 is a rotatably mountable roller; (Claim 12). The runner assembly of claim 1, wherein the runner defines a channel 53; (Claim 14). A receptacle assembly including: a housing 11; a receptacle 12, and the runner assembly of claim 1, wherein: the at least one pair of first bearings 41-44 are mounted to the housing 11 such that the first bearings 41-44 of the, or each, pair are spaced apart; and the elongate runner 13 is arranged between the housing 11 and the receptacle 12 such that the first tracks 51-52 are carried by the first bearings 41-44, and the second track 54-55 receives the at least one second bearing 81-84 such that one bearing surface of the, or each, pair of bearing surfaces is arranged against an operatively top region of the at least one second bearing and the other bearing surface of the, or each, pair of bearing surfaces is arranged against an operatively bottom region of the at least one second bearing so that the track member is carried by the least one second bearing; (Claim 15). The receptacle assembly of claim 14, wherein the housing is configured as a cabinet and the receptacle is configured as a drawer.  
The differences being that Miles fails to clearly discloses the limitations in (i) Claim 1 of the at least one second bearing 81-84 mounted to the runner (instead of the receptacle); and an elongate track member 53 mountable to the receptacle (instead of the runner); (ii) Claims 5-7; (iii) Claim 12 of the plurality of second bearings 81-84 are mounted within the channel; (iv) Claim 13; (v) Claim 14 of the elongate track member is mounted to the receptacle (instead of the runner).
Regarding (i), (v), Gomersall discloses a runner assembly for carrying a receptacle 34 towards and away from a structure 24, the runner assembly including: an elongate runner 12 defining a longitudinal length and having at least one bearing 42,44,46,54,56 mounted to the runner 12; and an elongate track member 10 mountable to the receptacle 34 configured to cooperate with the at least one bearing 42,44,46,54,56 to allow the track member 10 to be carried by the at least one bearing 42,44,46,54,56. Meanwhile, Livingston discloses a runner assembly for carrying a receptacle 10 towards and away from a structure 13, the runner assembly including: an elongate runner 24 defining a longitudinal length and having at least one bearing 25,26 mounted to the runner 24; and an elongate track member 30 mountable to the receptacle 10, the elongate track member 30 having a track defining at least one pair of opposed bearing surfaces 31-32 spaced from each other and configured to cooperate with the at least one bearing 25,26 to allow the track member 30 to be carried by the at least one bearing.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Gomersall and Livingston, to modify Miles to include the limitations in (i) Claim 1 of the at least one second bearing 81-84 mounted to the runner (instead of the receptacle); and an elongate track member 53 mountable to the receptacle (instead of the runner); (v) Claim 14 of the elongate track member is mounted to the receptacle (instead of the runner) in order to increase the overall versatility of the runner assembly. Further, it would have been obvious and well within the level of one skilled in the art to have (i) the at least one second bearing 81-84 mounted to the runner (instead of the receptacle); and an elongate track member 53 mountable to the receptacle (instead of the runner); (v) Claim 14 of the elongate track member is mounted to the receptacle (instead of the runner), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding (ii) Claims 5-7, Miles, as modified, meets the limitations in Claim 5 of a plurality of the second bearings 81-84 spaced longitudinally along the runner; Claim 6 of wherein the plurality of second bearings 81-84 are arranged in two rows extending longitudinally along the runner and spaced apart from each other towards the first tracks, wherein the second bearings of one row are arranged, in use, to abut one of the bearing surfaces of the, or each pair of bearing surfaces, and the second bearings of the other row are arranged to abut the other bearing surface or the, or each pair of bearing surfaces; and Claim 7 of wherein the second bearings 81-84 of one row are spaced longitudinally along the runner and alternately interposed with the second bearings of the other row.  
Regarding (iii), Miles, as modified, meets the limitations in Claim 12 of the plurality of second bearings 81-84 are mounted within the channel, as taught by Gomersall, in order to increase the overall width of the drawer.
Regarding (iv) Claim 13, it would have been obvious and well within the level of one skilled in the art to modify Miles, as modified, to include the limitations in Claim 13 of wherein the runner includes a stop member arranged to interact with at least one of the first bearings to limit longitudinal displacement of the elongate runner relative to the structure in order to prevent accidental removal of the receptacle from the structure.  
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, as modified, as applied to claim 2 above, and further in view of US 2013/0313954 to Koelling et al (hereinafter Koelling).
Miles, as modified, discloses all the elements as discussed above except for the limitations in Claims 3-4.
However, Koelling discloses a runner assembly for carrying a receptacle towards and away from a structure, the runner assembly including: at least one bearing 5, an elongate track member 1 having a track defining at least one pair of opposed bearing surfaces; wherein each bearing surface of each pair of bearing surfaces is arranged to incline relative to a corresponding bearing surface of the other pair of bearing surfaces to define a valley, and wherein each valley is configured to cooperate with the at least one bearing 5 (such as shown in Fig. 1C; wherein the valleys are arranged to face towards each other to allow trapping the at least one second bearing between the valleys.   
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Koelling, to modify Miles, as modified, to include the limitations in Claim 3 of wherein the second track includes two pairs of the bearing surfaces, wherein each bearing surface of each pair of bearing surfaces is arranged to incline relative to a corresponding bearing surface of the other pair of bearing surfaces to define a valley, and wherein each valley is configured to cooperate with the at least one second bearing; and Claim 4 of wherein the valleys are arranged to face towards each other to allow trapping the at least one second bearing between the valleys in order to increase the overall versatility of the runner assembly.  
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, as modified, as applied to claim 1 above, and further in view of USP 5302030 to Buie et al (hereinafter Buie), and US 2013/0313954 to Koelling et al (hereinafter Koelling).
Miles, as modified, discloses all the elements as discussed above except for the limitations recited in the above listed claims.
However, Buie discloses a runner assembly for carrying a receptacle towards and away from a structure, the runner assembly including: a bearing (such as shown in Fig. 3), wherein the bearing is rotatably mountable roller, and is mounted to a shaft extending from a runner, the shaft defining an internal thread and having a fastener engaged with the thread to retain the bearing to the shaft, the fastener shaped to allow flush mounting to the second bearing; wherein the roller defines a convex running surface. Meanwhile, Koelling discloses a runner assembly for carrying a receptacle towards and away from a structure, the runner assembly including: at least one bearing 5, an elongate track member 1 having a track defining at least one pair of opposed bearing surfaces; wherein each roller defines a convex running surface configured to cooperate with one of the first tracks and the second track, wherein each first track defines a concave bearing surface shaped to at least partially receive the running surface of the first bearings.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Buie and Koelling, to modify Miles, as modified, to include the limitations in Claim 9 of wherein each second bearing is rotatably mounted to a shaft extending from the runner, the shaft defining an internal thread and having a fastener engaged with the thread to retain the second bearing to the shaft, the fastener shaped to allow flush mounting to the second bearing; Claim 10 of wherein each roller defines a convex running surface configured to cooperate with one of the first tracks and the second track; and Claim 11 of wherein each first track defines a concave bearing surface shaped to at least partially receive the running surface of the first bearings in order to increase the overall versatility of the runner assembly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
December 10, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637